Per Curiam.

As the Supreme Court of California so cogently stated: “The rule against commingling ‘was adopted to provide a,gainst the probability in some cases, the *185possibility in many eases, and the danger in all eases that such commingling will result in the loss of clients ’ money. ’ ’ ’ Clark v. State Bar (1952), 39 Cal. 2d 161, 168, 246 P. 2d 1.
It has been the consistent practice of this court in recent years to impose a penalty of indefinite suspension or of disbarment in cases involving commingling of funds.*
Such is, in our opinion, necessary, in order to ensure that the interests of the public are protected and to require that lawyers maintain a degree of personal and professional integrity of the highest standard.
For those reasons, the recommendation of the board is modified, and respondent is hereby suspended from the practice of law for an indefinite period under Gov. R. V (6) (b) of this court.

Judgment accordingly.

O’Neill, C. J., StephehsoN, CorrigAN, SterN, Celebrezze and W. BrowN, JJ., concur.
P. BrowN, J., dissents.
StepheNSON, J., of the Fourth Appellate District, sitting for Herbert, J.

Dayton Bar Assn. v. Weiner (1974), 40 Ohio St. 2d 7; Ohio State Bar Assn. v. Kahn (1974), 40 Ohio St. 2d 15; Toledo Bar Assn. v. Ishler (1974), 39 Ohio St. 2d 33; Toledo Bar Assn. v. Cone (1970), 24 Ohio St. 2d 96; Columbus Bar Assn. v. Allison (1969), 20 Ohio St. 2d 147; Toledo Bar Assn. v. Illman (1969), 18 Ohio St. 2d 122; Toledo Bar Assn. v. Jacobs (1968), 13 Ohio St. 2d 147; Cleveland Bar Assn. v. O’Malley (1967), 12 Ohio St. 2d 35; Cleveland Bar Assn. v. Hamilton (1966), 6 Ohio St. 2d 264; Ohio State Bar Assn. v. Rekeweg (1966), 6 Ohio St. 2d 128; Ohio State Bar Assn. v. Gray (1965), 1 Ohio St. 2d 97.